Citation Nr: 0004245	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-20 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1984 to July 1987.

An August 1995 RO rating decision denied service connection 
for a bilateral foot condition and a bilateral knee 
condition.  The veteran was notified of these determinations 
in August 1995 and he did not appeal.

In December 1996, the veteran submitted an application to 
reopen the claims for service connection for a bilateral foot 
condition and a bilateral knee condition.  This appeal comes 
to the Board of Veterans' Appeals (Board) from a January 1997 
RO rating decision that denied service connection for a 
bilateral foot condition and a bilateral knee condition.  

An October 1997 RO rating decision granted service connection 
for plantar fasciitis with heel spur of the right foot, and 
assigned a 10 percent rating for this condition, effective 
from March 1995; and granted service connection for plantar 
fasciitis with heel spur of the left foot, and assigned a 
10 percent rating for this condition, effective from March 
1995.  Under the circumstances, the issues of service 
connection for right and left foot disabilities are no longer 
matters for appellate consideration.

In view of the above, the Board has classified the issues as 
shown on the first page of this decision.  

In the substantive appeal received in June 1997, the veteran 
requested a hearing before a member of the Board sitting at 
the RO.  In a March 1999 letter, the veteran was notified 
that such a hearing had been scheduled for him in April 1999.  
He failed to report for the scheduled hearing.

In a September 1999 letter, the Board notified the veteran 
that his power of attorney of record reflected 2 
representatives, and advised him that he was only allowed 
one.  He was sent a new power of attorney form in order to 
select the representative that he wanted to represent him, 
and advised that it would be assumed that he no longer wanted 
representation if a reply to this letter was not received 
within 30 days.  A review of the record does not show that 
the veteran replied to the September 1999 Board letter.


FINDINGS OF FACT

1.  By an unappealed August 1995 RO rating decision, service 
connection was denied for a bilateral knee condition.

2.  Evidence received subsequent to the August 1995 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed August 1995 RO rating decision, denying 
service connection for a bilateral knee condition, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

2.  New and material evidence has been received to reopen 
claims for service connection for right and left knee 
disorders.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  

The August 1995 RO rating decision denied service connection 
for a bilateral knee condition, the veteran was notified of 
this determination, and he did not appeal.  Since the veteran 
did appeal this RO rating decision, denying service 
connection for a bilateral knee condition, it is final with 
the exception that he may later reopen the claim if new and 
material evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1103.  The 
question now presented is whether new and material evidence 
has been submitted since the August 1995 RO rating to permit 
reopening of the claims for service connection for right and 
left knee disabilities.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the veteran had right and left 
knee conditions in service, whether he has them now, and 
whether they are related to an incident of service or to a 
service-connected disability).  For evidence to be new and 
material it must be of such significance that, alone or with 
the other evidence of record, it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the August 1995 RO 
rating decision, denying service connection for a bilateral 
knee condition, consisted of statements from the veteran and 
service dental records that did not show the presence of 
right or left knee disorders.  Since then, service medical 
records and other evidence have been submitted.  The service 
medical records are of such significance with regard to the 
claim for service connection for right and left knee 
disabilities that they must be considered in order to fairly 
decide the merits of those claims.  Hodge, 155 F. 3d 1356.  
Hence, the Board finds that new and material evidence has 
been submitted to reopen the claims for service connection 
for right and left knee disorders.  38 C.F.R. § 3.156(a).

The threshold question now to be answered to be answered in 
this case is whether the veteran has presented evidence of 
well-grounded claims for service connection for right and 
left knee conditions; that is, evidence which shows that 
these claims are plausible, meritorious on their own, or 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has 
not presented such claims, his appeal must, as a matter of 
law, be denied, and there is no duty on the VA to assist him 
further in the development of the claims.  Murphy at 81.  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).

The Board will address the issues of service connection for 
right and left knee disorders, and whether or not these 
claims are well grounded, in the remand section of this 
decision.


ORDER

New and material evidence has been received to reopen the 
claims for service connection for right and left knee 
disorders, and the appeal is granted to this extent.


REMAND

As noted above, the Board has determined that there is new 
and material evidence to reopen the claims for service 
connection for right and left knee disorders, but this 
determination does not necessarily mean that those claims are 
well grounded.  Winters, 12 Vet. App. 203.

A review of the October 1997 RO rating decision shows 
consideration of the issue of service connection for a 
bilateral knee condition.  The veteran was not provided with 
an appropriate supplemental statement of the case following 
this decision.  38 C.F.R. § 19.31 (1999).  In order to ensure 
due process, the case is remanded to the RO for additional 
action.

The RO should determine whether the 
veteran's claims for service connection 
for right and left knee disorders are 
well grounded.  If these claims are 
considered well grounded, the RO should 
then consider the issues of service 
connection for right and left knee 
disorders on the merits.  In either 
event, the veteran should be provided 
with an appropriate supplemental 
statement of the case and given the 
opportunity to respond before the file is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 



